Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 line 2: “the registered component reel” lacks antecedent basis.
Claim 4 line 4: “the storage unit” lacks antecedent basis.  It is unclear whether this storage unit is referred to as the main storage unit or a storage unit (removed by amendment) only used to store first and second id codes.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 20170027091) in view of JP’245 (JP2015012245, available in IDS 9/17/20)
Jakobsson teaches
1. A management system which manages component information from a plurality of identification codes attached to a component reel which houses electronic components, comprising: 
a component storage device (SMD warehouse 93) including: 
a recognizer (Jakobsson, par. 221, 228, 230, 235, 254) which scans a first identification code attached to the component reel and a second identification code attached to the component reel (i.e. 620) and recognizes a code recorded in each of the first and second identification codes (Jakobsson is silent to a second id code attached to the reel; JP’245 teaches it is well known for a reel to have two labels containing at least two barcodes; JP’245, Fig. 4, par. 45-46; it would have been obvious to one of ordinary skill in the art before the effective date the invention was made to incorporate JP’245’s teachings for the operator to verify and ensure appropriate reel is being used)
an information decoder that decodes first component information from the code recorded in the first identification code and second component information recorded in the second identification code, the first and second component information including at least one of item name information, order information, serial number, number of components, and vendor information (Jakobsson, par. 129-132, 221, 228, 230, 254; JP’245, par. 45-46); 
an automatic housing unit (actuator 250, 2030, Fig. 2, 20) transports and stores the component reel with the first and second identification codes recognized (Jakobsson, Fig. 2, par. 114, 129-132); 
a host system (95) in communication with the component storage device (warehouse 93), the decoded first and second component information transmitted from the component storage device to the host system and stored in a main storage unit (SMT database 92); 
Jakobsson, Fig. 6, par. 118); and 
wherein the automatic housing unit carries out the component reel which is specified by the host system, wherein the tape feeder supplies the electronic components to a component mounting mechanism (91) from the component reel, and wherein the component mounting mechanism mounts the electronic components onto a board (Fig. 4, 19, Jakobsson, par. 81, 128-135, .
Re claim 2.1 Jakobsson teaches that different types of codes including barcodes, dotcode, and RFID are known and can be used (par. 143). Jakobsson/JP’245 is silent to the reel id including these type of code, digits, ... However, it is considered an obvious extension of Jakobsson’s teachings as it is well known in the art that the types of codes in Jakobsson including barcodes, RFID, and dot-codes are capable of storing different types of data including alphanumeric characters.  One of ordinary skill in the art would be encouraged to encode these data types and character types so as to assign different types of environment, manufacturing processes, chip types,…
Re claim 3.1, wherein when collating the stored component reel, the recognizer does not cancel scanning until a specified identification code among the identification codes which are stored is recognized (once the code is scanned, recognized, and stored, the code has been scanned therefore scanning is not cancelled).
Re claim 4.1, Jakobsson is silent to the case in which the third code is different; however, it would have been obvious that the third label being different from the first and second codes could be a number of reasons including the first/second codes being generated at different times. Thus the decision could be made to accept the number/quantity of components
Re claim 9.1, Jakobsson teaches a portable scanner (Fig. 30) for scanning barcodes and RFID tags on the reels, work order, pallets, … (par. 109, 228, 299-301) and for checking quantity, tracing, verifying, and guidance through at least a display based on data retrieved from Jakobsson’s teachings.
Re claims 5-8, 10, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887